﻿I congratulate
Mr. Razali on his election to the presidency of the
General Assembly at its fifty-first session. We are more
than convinced that his vast experience and diplomatic
skills will prove to be vital assets at this session of the
Assembly. I assure him that my delegation will cooperate
fully with him in the fulfilment of his onerous
responsibilities.
Furthermore, I would like to pay tribute to his
predecessor, Professor Diogo Freitas do Amaral, who
steered the work of the Assembly through its historic
fiftieth anniversary in a commendable and honourable
way.
Our tribute also goes to the Secretary-General
Boutros Boutros-Ghali for his distinguished leadership of
our Organization during the past year. We are especially
grateful to him for his tireless efforts to enhance the
Organization’s role in maintaining international peace and
security as well as in promoting international economic
development and cooperation.
At the last session of the General Assembly, when
we celebrated the fiftieth anniversary of the United
Nations, we witnessed the largest-ever gathering of Heads
of State and Government. On that occasion, the world
leaders made a historic reaffirmation of our commitment
to the purposes and principles of this Organization as
enshrined in the Charter. Besides taking stock of the
progress made and the lessons learnt during the past 50
years, the world leaders endeavoured not only to
recapture the vision of the founding fathers of the United
Nations, but also to chart the institutional framework and
operational parameters that could enhance the
Organization’s relevance and effectiveness in a changed
international landscape. My delegation sincerely hopes
that we will all be able to take full advantage of this
renewed commitment to the Organization to ensure that
the United Nations system as a whole is reformed,
revitalized and rendered more efficacious, transparent,
accountable and democratic.
The United Nations, as the universally accepted
matrix of multilateralism, must, in the post-cold-war era,
play a vastly expanded role in the domain of peace-
keeping and make a positive contribution to the new
phenomenon of globalization and its increased levels of
economic and social interdependence, as well as the
technologically fuelled transnational linkages among the
countries of the world. The Organization therefore faces
an inescapable imperative for reform and revitalization.
16


In this regard, my delegation is deeply perturbed by
the slow progress made by the Open-ended Working Group
on the Question of Equitable Representation on and
Increase in the Membership of the Security Council. We in
Africa maintain that the present arrangement, in which
Africa and Latin America have no permanent
representatives on the Security Council, while Asia has only
one, is unjust and antidemocratic and must not be allowed
to continue. Those three regions should each have at least
two permanent seats, with incumbents enjoying the same
rights and privileges as the present permanent members.
Additional non-permanent seats should also be allocated to
each of those regions so as to ensure equitable geographical
representation proportionate to the numerical strength of
each region in this Organization.
In other areas of reform, our primary objective should
be to reaffirm the role of the General Assembly as the
highest decision-making body in the entire United Nations
system. Any process of restructuring, revitalization or
strengthening should necessarily redress the erosion of the
principle of the accountability of all principal and
subsidiary organs and specialized agencies of the United
Nations to the General Assembly. My delegation will
therefore seek resolutely to uphold the authority of the
General Assembly as enshrined in the Charter and,
consequently, will oppose any proposals or
recommendations that might lead to the usurpation of the
authority of the General Assembly under any guise or form.
Accordingly, we will not agree to authorizing the
Secretariat to amend, postpone or cancel any official
programme activities without the express approval of the
General Assembly, whose prerogative it is to give, change
or withdraw the mandates of such programme activities.
My delegation is of the strong view that reform should
not necessarily be equated with the downsizing of the
United Nations system. We also feel that an optimally
streamlined and strengthened United Nations system will
not necessarily be responsive to the needs of its
membership as long as it is subjected to chronic cash-flow
problems. The appalling record of some Member States that
dishonour their financial obligations to the United Nations
and our endless lamentations over the resultant financial
crises have clearly brought into question the credibility of
the Organization and the commitment of its membership. In
our view, the time is long past for us to re-examine all the
efforts that we have been exerting in an endeavour to
identify and agree on the formulation and mechanisms to
deal with the current financial crisis that has beset the
Organization. Unless Member States take serious steps to
clear their arrears and improve their payment pattern by
remitting their assessed contributions promptly, in full and
without conditions, the United Nations will continue to
dither on the brink of bankruptcy and its efficacy will be
totally compromised. It is imperative that we, the Member
States, create a capacity for the Organization to fulfil the
mandate we have given to it.
The United Nations’ role in maintaining international
peace and security must of necessity have a global thrust
in both the geographical sense and the conceptual
framework. Peace-threatening conflicts in any part of our
global village should never be seen to attract differential
attention depending upon their geographical location,
strategic interest, ethnic complexion or such other narrow
considerations of the big Powers.
The much-belated intervention and subsequent
failure of the United Nations in Somalia and its half-
hearted interventions in Rwanda, Burundi and Liberia
have exposed the Organization to harmful criticism, which
has led to a further decline in its credibility. United
Nations peacekeeping efforts in Africa have generally met
with mixed fortunes. We have yet to see the Namibian
and Mozambican success stories repeat themselves in
several other trouble spots on the continent.
Although the peace process in Angola continues to
run behind schedule, we are persuaded that the seeds of
lasting peace have been sown in that country. We need to
redouble our efforts in urging the Angolans to persevere
along the present bumpy road of peace on the basis of
national reconciliation and unity.
Although the humanitarian situation in Somalia has
improved somewhat since the intervention of the United
Nations, that country remains in political turmoil from
which it cannot rescue itself fully without the sustained
involvement of the international community. We therefore
call upon the international community, through the United
Nations, to review its current minimalist approach to
Somalia, explore new possibilities for constructive
engagement and give peace another chance.
In Burundi, the fundamental challenge of having
democracy with security has now been compounded by
the need to stop generalized violence and to return the
country to constitutionality. The United Nations should
support the sterling efforts of Burundi’s neighbours to
assist that country to achieve peace and stability. The
tragedy of genocide in Rwanda must not be allowed to
repeat itself in Burundi. No!
17


In Liberia, brute force and violence must not be
allowed to triumph. The parties should be made to honour
the peace agreement already reached through the good
offices of the Economic Community of West African
States. The people of Liberia have suffered enough. The
United Nations must send a clear message to the warlords
in that country that our common humanity may soon impel
us to try them for war crimes and crimes against humanity.
With regard to the stalled peace process in Western
Sahara, it is imperative that the international community,
through the United Nations, honour the spirit and letter of
the commitment it made to the disenfranchised people of
that territory and ensure that a free and fair United Nations-
supervised referendum takes place there on the basis of the
United Nations Settlement Plan for Western Sahara.
In the Middle East, we appeal to the new Government
of Israel and the Palestine Liberation Organization to
continue on the path of peace and reason, as espoused by
the late Prime Minister of Israel, Mr. Yitzhak Rabin, who
paid with his life that the two peoples might live together
in peace and harmony. Renewing the construction of
settlements on Palestinian land is no contribution to peace.
It undermines the peace process. There is no alternative to
peace. We therefore urge the parties to remain committed
to the peace process until Palestinian self-determination and
a Palestinian State become realities. It is only in this
context that the security of Israel can be guaranteed.
Commitment to peace has remained the centrepiece of
the Non-Aligned Movement. Thirty-five years ago, the
founding fathers of this Movement had a vision of a world,
inter alia, living in peace and harmony, free of nuclear
threat and super-Power rivalry. Two days ago, we had
occasion to commemorate that vision. We found it to be as
relevant and powerful today as when it was first articulated
35 years ago. We recommitted ourselves, among other
things, to pursuing the goal of a world at peace, free from
the threat of weapons of mass destruction. We reaffirmed
that complete nuclear disarmament is a sine qua non for the
survival of humanity on our planet. We therefore appeal to
all nuclear Powers to agree to ban the production, testing
and use or threat of use of nuclear weapons and other
weapons of Armageddon.
To enhance this Organization’s accountability and
credibility, the decision-making process with regard to
United Nations peace-keeping mandates must cater to an
increased role for the general membership of the
Organization, starting with troop-contributing countries.
Furthermore, efforts such as those which entail preventive
diplomacy and post-conflict peace-building, as spelled out
in the Secretary-General’s report, “Supplement to an
Agenda for Peace”, clearly fall within the domain of the
General Assembly. Moreover, it is our view that the
United Nations is the only Organization which is uniquely
charged with a global mandate to maintain international
peace and security. This means therefore that regional
peace-keeping efforts can only complement and not
substitute the leading role of the United Nations.
The United Nations should also enhance its role in
promoting international cooperation in other spheres of its
competence, particularly that of trade. Only a few months
ago, the international community celebrated the successful
launching of the World Trade Organization, following
protracted multilateral trade negotiations. For this new
multilateral trade regime to work, it is imperative that
member States resist the temptation to initiate practices or
policies that seek to compromise the sovereignty of other
member States or to reintroduce colonialism in another
guise. Developed countries should live up to their
commitments and abandon protectionist policies if all
countries are to benefit from the new trading
arrangements. Improved market access and increased
foreign direct investment must be accompanied by new
and innovative ways to tackle the debt burden of
developing countries, with a view to finding a
comprehensive and once-and-for-all solution to the debt
problem.
Given the negative economic trends in some of our
countries, the developed countries and international
financial institutions should seriously consider debt-
forgiveness for low-income developing countries. Such a
course of action would stop the flight of much-needed
resources from these countries and create new possibilities
for real savings for investment and growth. I wish to
affirm that we, the developing countries, fully accept and
recognize that we bear the primary responsibility for our
own development; we have accordingly undertaken
various economic structural adjustment reforms, often at
enormous social and political cost. These ambitious and
painful reforms could flounder if developed countries fail
to complement these sterling efforts by taking decisive
measures to reduce the stock of our debt and by removing
the wall of protectionist barriers. We also call on the
developed countries to take decisive measures, as a matter
or urgency, to increase the flow of official development
assistance, private investment and the transfer of
technologies to developing nations.
18


In a few days, world leaders will assemble in Rome
for yet another world summit. This time, the international
community will focus its attention on the important
question of food security and the good health of the people
of the world. Unfortunately, even the increased food
supplies in the world are inaccessible to more than 1.5
billion hungry people who are acknowledged to be living in
abject poverty. We cannot accept that the legacy of hungry
and malnourished people is what our generation will
bequeath to the twenty-first century.
We expect development to bring food to our dining
tables, clean water into our homes, better housing,
improved health and security to all our children. The
present trend towards globalization and the deepening
interdependence among economies should foster a universal
feeling and sense of belonging to the global village whose
concept we have now come to take for granted, but whose
benefits accrue to only a few countries.
Only last week, this Assembly carried out a review of
the United Nations New Agenda for the Development of
Africa in the 1990s. In the statements made by
representatives of African countries, it was made
abundantly clear that the international commitments made
in 1991, like those made at the launching of United Nations
Programme of Action for African Economic Recovery and
Development 1986-1990 earlier, had not been fulfilled. We
therefore call on the international community, and our
development partners in particular, to mobilize the requisite
financial resources to augment our efforts and give fresh
impetus to the realization of the goals set out in United
Nations New Agenda for the Development of Africa in the
1990s.
When the founding fathers of the United Nations
outlined the purposes and principles of this Organization,
they envisioned a United Nations that would
“be a centre for harmonizing the actions of nations in
the attainment of these common ends.”
As we seek to enhance the relevance of this
Organization to the world today, it is imperative that we
understand that the vast majority of the people of this world
expect the United Nations to be a principal actor for
progress and change, and to be equipped to play an
effective and leading role in improving the economic and
social situation of the world’s citizens. As we
commemorate the International Year for the Eradication of
Poverty, we are alarmed at the growing extent of abject
poverty, which now engulfs 20 per cent of the world’s
population. That poverty is the root cause of most of the
world’s social ills, including strife and peace-threatening
conflicts, cannot be overemphasized. We appeal to
Governments the world over to respond in earnest to the
clarion call of the Copenhagen world social summit and
to spare no effort at both the national and international
levels, to roll back the advancing scourge of poverty.
It is needless to stress that the elimination of poverty
and the attainment of the broader goal of sustainable
development will remain impossible to achieve unless
nations show renewed political resolve to implement
policies aimed at enabling humankind to better manage
and live with its environment, as agreed to at the Rio
de Janeiro summit and at subsequent Conferences. The
ever-dwindling natural resource base, global warming,
persistent droughts and desertification are eloquent
reminders that humankind’s current destructive processes
of growth are pushing our planet towards the precipice.
Under these circumstances, the search for safer,
environmentally sound and sustainable approaches to
development, including the utilization of new and
renewable resources, has become more urgent now than
ever before.
Only last week, leaders from 103 countries, from all
regions of the world, heeding this historic challenge of
our time, gathered in Harare, Zimbabwe, for the first-ever
World Solar Summit to map out strategies aimed at
promoting the development and utilization of solar and
other forms of renewable energy. In recognition of the
important role that solar energy can play in the
advancement of socio-economic development and in
reducing environmental degradation, the Summit adopted
a comprehensive World Solar Programme 1996-2005 with
a view to creating effective mechanisms to speed up and
facilitate the use of solar energy. We call upon the United
Nations Secretary-General, the specialized agencies of the
United Nations, non-governmental organizations and the
international community at large to lend the necessary
financial and other forms of support to the Programme to
enable it to succeed.
In June 1997 another conference of equal
environmental significance, the International Convention
on Trade in Endangered Species (CITES), will convene
in Harare. The challenges facing this conference will by
no means be small. Global conservation strategies and
policies have to be implemented in the national interest
and within the means available for the benefit of each
country. We in southern Africa have adopted effective
conservation policies over the years that have seen the
19


growth of our elephant herd beyond the levels our
ecosystem can support. It would be unfortunate, and indeed
an irony of our times, if we, who have conceived and
successfully implemented innovative wildlife conservation
policies, should find ourselves being penalized for our
success and the failure of others. The international
community has an obligation to adopt new, dynamic and
flexible policies that would enable countries such as South
Africa, Namibia, Botswana and my own country to reap the
benefits of their wildlife conservation successes. To act
otherwise would be counter-productive and an injustice to
the noble cause of wildlife conservation as a whole. My
country intends to make constructive suggestions on this
subject at the CITES meeting next year.
To remain relevant and effective, the United Nations
must stay at the centre stage of global activities. Its
worldwide responsibilities cannot be delegated; nor can its
Charter-enshrined priorities be subordinated to issues
extraneous to its purposes and principles. We are taken
aback by the efforts of those who seek to prescribe to the
United Nations a reform exercise that would force the
Organization to diminish and to reorient its Charter-
enshrined role in promoting development to the Bretton
Woods institutions, the World Trade Organization and the
blind forces of the market. The Charter envisaged an
identifiable role for the United Nations in promoting
development, which is a prerequisite for, and the ultimate
corollary of, peace.
My delegation maintains that the United Nations is
uniquely placed to play a policy-making and resource
identification role. Its decisions must necessarily set the
pace and direction for other institutions such as the Bretton
Woods institutions and the World Trade Organization.
In conclusion, the strength of the United Nations lies
in its universality and its impartiality in implementing its
mandate to promote peace and security, economic and
social development, human rights and international law as
outlined in its Charter.
Whereas the Organization has clearly played a
significant role in the containment and settlement of
disputes through peace-keeping activities, and in the
expansion and codification of international law, it has
largely failed to have any significant impact on the
development process in developing countries. The few
developing countries that have managed to score any
breakthroughs have done so in spite of the United Nations.
As the General Assembly outlines its medium-term plan for
the period 1998-2003, my delegation, together with others,
will seek to ensure that the development process,
particularly Africa’s economic recovery and development,
is underwritten by the Organization’s irrevocable
commitment.
Finally, let me turn to the agenda item dealing with
the election of the Secretary-General of this Organization.
Since it is an item on the agenda of this Assembly, it is
imperative that Member States freely express their views
on this matter. We of Africa have a clear and
unambiguous position. We believe that it is Africa’s turn
to provide a Secretary-General. We have had one term so
far and, following the normal practice, are entitled to a
second term. The African leaders, meeting in Yaoundé,
Cameroon, this year, endorsed the candidature of the
incumbent, His Excellency Mr. Boutros Boutros-Ghali.
We stand ready to engage all Members of this
Organization in the process of finalizing consultations on
this subject.



